                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 1 of 22 Page ID #:3005




                           1   David L. Evans (State Bar No. 155634)
                               dlevans@hamricklaw.com
                           2   Thomas P. Schmidt (State Bar No. 157831)
                               tschmidt@hamricklaw.com
                           3   Jeff Poole (State Bar No. 291783)
                               jpoole@hamricklaw.com
                           4   HAMRICK & EVANS, LLP
                               2600 West Olive Avenue, Suite 1020
                           5   Burbank, California 91505
                               Telephone No.: (818) 763-5292
                           6   Fax No.: (818) 763-2308
                           7   Attorneys for Defendant, Counter-
                               Claimant, Counter-Defendant, and
                           8   Third-Party Plaintiff
                               HI-SHEAR CORPORATION
                           9
                         10                         UNITED STATES DISTRICT COURT
HAMRICK & EVANS, LLP




                         11                       CENTRAL DISTRICT OF CALIFORNIA
                         12
                               CITY OF TORRANCE,                               Case No.: 2:17-cv-07732-DSF-JPR
                         13                                                    (Case assigned to Hon. Dale S. Fischer)
                                           Plaintiff,
                         14          v.                           HI-SHEAR CORPORATION’S
                                                                  ANSWER TO DCH TL HOLDINGS,
                         15    HI-SHEAR CORPORATION, a Delaware LLC’S THIRD RENEWED
                               corporation, d/b/a LISI AEROSPACE, COUNTERCLAIM
                         16
                                           Defendant.
                         17
                         18    HI-SHEAR CORPORATION,                           DEMAND FOR JURY TRIAL
                         19                Counter-Claimant,                   Counterclaim Filed:     3/7/2019
                                     v.                                        Trial Date:             None Set
                         20
                               CITY OF TORRANCE,
                         21
                                           Counter-Defendant.
                         22
                               HI-SHEAR CORPORATION,
                         23
                                           Third-Party Plaintiff,
                         24          v.
                         25    SHERIDAN-GRAY, INC., a California
                               corporation et al.,
                         26
                                           Third-Party Defendants.
                         27
                               And Related Counterclaims.
                         28
                                                                         -1-
                                                        HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 2 of 22 Page ID #:3006




                           1         Defendant, Counter-Claimant, Counter-Defendant, and Third-Party Plaintiff
                           2   HI-SHEAR CORPORATION, a Delaware corporation sued and served herein as
                           3   HI-SHEAR CORPORATION, a Delaware corporation, d/b/a LISI AEROSPACE
                           4   ("Hi-Shear") hereby answers the Third Renewed Counterclaim (the “Counterclaim”)
                           5   (Docket # 247) of Third-Party Defendant and Counter-Claimant DCH TL
                           6   HOLDINGS, LLC (“DCH") as follows:
                           7                                        PARTIES
                           8         1.     Answering Paragraph 1 of the Counterclaim, Hi-Shear states that to the
                           9   extent Paragraph 1 contains legal conclusions, no response thereto is required, and
                         10    that to the extent Paragraph 1 cites documents or statutes, the documents or statutes
HAMRICK & EVANS, LLP




                         11    themselves are the best evidence of their contents and speak for themselves. To the
                         12    extent a response is required, Hi-Shear admits the allegations in Paragraph 1 of the
                         13    Counterclaim.
                         14          2.     Answering Paragraph 2 of the Counterclaim, Hi-Shear states that to the
                         15    extent Paragraph 2 contains legal conclusions, no response thereto is required, and
                         16    that to the extent Paragraph 2 cites documents or statutes, the documents or statutes
                         17    themselves are the best evidence of their contents and speak for themselves. To the
                         18    extent a response is required, Hi-Shear admits the allegations in Paragraph 2 of the
                         19    Counterclaim.
                         20                                     JURISDICTION
                         21          3.     Answering Paragraph 3 of the Counterclaim, Hi-Shear states that to the
                         22    extent Paragraph 3 contains legal conclusions, no response thereto is required, and
                         23    that to the extent Paragraph 3 cites documents or statutes, the documents or statutes
                         24    themselves are the best evidence of their contents and speak for themselves. To the
                         25    extent a response is required, Hi-Shear admits the allegations in Paragraph 3 of the
                         26    Counterclaim.
                         27    ///
                         28    ///
                                                                        -2-
                                                     HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 3 of 22 Page ID #:3007




                           1                                         VENUE
                           2         4.     Answering Paragraph 4 of the Counterclaim, Hi-Shear states that to the
                           3   extent Paragraph 4 contains legal conclusions, no response thereto is required, and
                           4   that to the extent Paragraph 4 cites documents or statutes, the documents or statutes
                           5   themselves are the best evidence of their contents and speak for themselves. To the
                           6   extent a response is required, Hi-Shear admits the allegations in Paragraph 4 of the
                           7   Counterclaim.
                           8              DESCRIPTION OF ACTION/FACTUAL ALLEGATIONS
                           9         5.     Answering Paragraph 5 of the Counterclaim, Hi-Shear states that to the
                         10    extent Paragraph 5 contains legal conclusions, no response thereto is required, and
HAMRICK & EVANS, LLP




                         11    that to the extent Paragraph 5 cites documents or statutes, the documents or statutes
                         12    themselves are the best evidence of their contents and speak for themselves. To the
                         13    extent a response is required, Hi-Shear admits that its Third Amended Third-Party
                         14    Complaint (“TATPC”) contains certain allegations, which DCH incorporates into its
                         15    Counterclaim.
                         16          6.     Answering Paragraph 6 of the Counterclaim, Hi-Shear states that to the
                         17    extent Paragraph 6 contains legal conclusions, no response thereto is required, and
                         18    that to the extent Paragraph 6 cites documents or statutes, the documents or statutes
                         19    themselves are the best evidence of their contents and speak for themselves. To the
                         20    extent a response is required, Hi-Shear cannot respond to the allegations contained
                         21    in Paragraph 6 as those allegations appear to be solely DCH’s legal conclusions and
                         22    opinions, which are not factual allegations that Hi-Shear can admit or deny.
                         23          7.     Answering Paragraph 7 of the Counterclaim, Hi-Shear states that to the
                         24    extent Paragraph 7 contains legal conclusions, no response thereto is required, and
                         25    that to the extent Paragraph 7 cites documents or statutes, the documents or statutes
                         26    themselves are the best evidence of their contents and speak for themselves. To the
                         27    extent a response is required, Hi-Shear admits the allegations in Paragraph 7 of the
                         28    Counterclaim.
                                                                        -3-
                                                     HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 4 of 22 Page ID #:3008




                           1          FIRST COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           2              (CONTRIBUTION PURSUANT TO CERCLA SECTION 113)
                           3         8.     Answering Paragraph 8 of the Counterclaim, Hi-Shear re-alleges and
                           4   references its responses to Paragraphs 1 through 7 as though fully set forth and
                           5   incorporated herein.
                           6         9.     Answering Paragraph 9 of the Counterclaim, Hi-Shear states that to the
                           7   extent Paragraph 9 contains legal conclusions, no response thereto is required, and
                           8   that to the extent Paragraph 9 cites documents or statutes, the documents or statutes
                           9   themselves are the best evidence of their contents and speak for themselves. To the
                         10    extent a response is required, Hi-Shear denies the allegations in Paragraph 9 of the
HAMRICK & EVANS, LLP




                         11    Counterclaim.
                         12          10.    Answering Paragraph 10 of the Counterclaim, Hi-Shear states that to
                         13    the extent Paragraph 10 contains legal conclusions, no response thereto is required,
                         14    and that to the extent Paragraph 10 cites documents or statutes, the documents or
                         15    statutes themselves are the best evidence of their contents and speak for themselves.
                         16    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 10
                         17    of the Counterclaim.
                         18          11.    Answering Paragraph 11 of the Counterclaim, Hi-Shear states that to
                         19    the extent Paragraph 11 contains legal conclusions, no response thereto is required,
                         20    and that to the extent Paragraph 11 cites documents or statutes, the documents or
                         21    statutes themselves are the best evidence of their contents and speak for themselves.
                         22    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 11
                         23    of the Counterclaim.
                         24         SECOND COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         25                 (DECLARATORY RELIEF UNDER FEDERAL LAW)
                         26          12.    Answering Paragraph 12 of the Counterclaim, Hi-Shear re-alleges and
                         27    references its responses to Paragraphs 1 through 11 as though fully set forth and
                         28    incorporated herein.
                                                                        -4-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 5 of 22 Page ID #:3009




                           1         13.    Answering Paragraph 13 of the Counterclaim, Hi-Shear states that to
                           2   the extent Paragraph 13 contains legal conclusions, no response thereto is required,
                           3   and that to the extent Paragraph 13 cites documents or statutes, the documents or
                           4   statutes themselves are the best evidence of their contents and speak for themselves.
                           5   To the extent a response is required, Hi-Shear denies the allegations in Paragraph 13
                           6   of the Counterclaim.
                           7         14.    Answering Paragraph 14 of the Counterclaim, Hi-Shear states that to
                           8   the extent Paragraph 14 contains legal conclusions, no response thereto is required,
                           9   and that to the extent Paragraph 14 cites documents or statutes, the documents or
                         10    statutes themselves are the best evidence of their contents and speak for themselves.
HAMRICK & EVANS, LLP




                         11    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 14
                         12    of the Counterclaim.
                         13          THIRD COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         14                  (DECLARATORY RELIEF UNDER STATE LAW)
                         15          15.    Answering Paragraph 15 of the Counterclaim, Hi-Shear re-alleges and
                         16    references its responses to Paragraphs 1 through 14 as though fully set forth and
                         17    incorporated herein.
                         18          16.    Answering Paragraph 16 of the Counterclaim, Hi-Shear states that to
                         19    the extent Paragraph 16 contains legal conclusions, no response thereto is required,
                         20    and that to the extent Paragraph 16 cites documents or statutes, the documents or
                         21    statutes themselves are the best evidence of their contents and speak for themselves.
                         22    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 16
                         23    of the Counterclaim.
                         24         FOURTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         25                           (EQUITABLE INDEMNIFICATION)
                         26          17.    Answering Paragraph 17 of the Counterclaim, Hi-Shear re-alleges and
                         27    references its responses to Paragraphs 1 through 16 as though fully set forth and
                         28    incorporated herein.
                                                                        -5-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 6 of 22 Page ID #:3010




                           1         18.    Answering Paragraph 18 of the Counterclaim, Hi-Shear states that to
                           2   the extent Paragraph 18 contains legal conclusions, no response thereto is required,
                           3   and that to the extent Paragraph 18 cites documents or statutes, the documents or
                           4   statutes themselves are the best evidence of their contents and speak for themselves.
                           5   To the extent a response is required, Hi-Shear denies the allegations in Paragraph 18
                           6   of the Counterclaim.
                           7         19.    Answering Paragraph 19 of the Counterclaim, Hi-Shear states that to
                           8   the extent Paragraph 19 contains legal conclusions, no response thereto is required,
                           9   and that to the extent Paragraph 19 cites documents or statutes, the documents or
                         10    statutes themselves are the best evidence of their contents and speak for themselves.
HAMRICK & EVANS, LLP




                         11    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 19
                         12    of the Counterclaim.
                         13          20.    Answering Paragraph 20 of the Counterclaim, Hi-Shear states that to
                         14    the extent Paragraph 20 contains legal conclusions, no response thereto is required,
                         15    and that to the extent Paragraph 20 cites documents or statutes, the documents or
                         16    statutes themselves are the best evidence of their contents and speak for themselves.
                         17    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 20
                         18    of the Counterclaim.
                         19           FIFTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         20                                    (CONTRIBUTION)
                         21          21.    Answering Paragraph 21 of the Counterclaim, Hi-Shear re-alleges and
                         22    references its responses to Paragraphs 1 through 20 as though fully set forth and
                         23    incorporated herein.
                         24          22.    Answering Paragraph 22 of the Counterclaim, Hi-Shear states that to
                         25    the extent Paragraph 22 contains legal conclusions, no response thereto is required,
                         26    and that to the extent Paragraph 22 cites documents or statutes, the documents or
                         27    statutes themselves are the best evidence of their contents and speak for themselves.
                         28    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 22
                                                                        -6-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 7 of 22 Page ID #:3011




                           1   of the Counterclaim.
                           2         SIXTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           3   (CONTRIBUTION UNDER HAZARDOUS SUBSTANCES ACCOUNT ACT)
                           4         23.    Answering Paragraph 23 of the Counterclaim, Hi-Shear re-alleges and
                           5   references its responses to Paragraphs 1 through 22 as though fully set forth and
                           6   incorporated herein.
                           7         24.    Answering Paragraph 24 of the Counterclaim, Hi-Shear states that to
                           8   the extent Paragraph 24 contains legal conclusions, no response thereto is required,
                           9   and that to the extent Paragraph 24 cites documents or statutes, the documents or
                         10    statutes themselves are the best evidence of their contents and speak for themselves.
HAMRICK & EVANS, LLP




                         11    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 24
                         12    of the Counterclaim.
                         13          25.    Answering Paragraph 25 of the Counterclaim, Hi-Shear states that to
                         14    the extent Paragraph 25 contains legal conclusions, no response thereto is required,
                         15    and that to the extent Paragraph 25 cites documents or statutes, the documents or
                         16    statutes themselves are the best evidence of their contents and speak for themselves.
                         17    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 25
                         18    of the Counterclaim.
                         19          26.    Answering Paragraph 26 of the Counterclaim, Hi-Shear states that to
                         20    the extent Paragraph 26 contains legal conclusions, no response thereto is required,
                         21    and that to the extent Paragraph 26 cites documents or statutes, the documents or
                         22    statutes themselves are the best evidence of their contents and speak for themselves.
                         23    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 26
                         24    of the Counterclaim.
                         25          27.    Answering Paragraph 27 of the Counterclaim, Hi-Shear states that to
                         26    the extent Paragraph 27 contains legal conclusions, no response thereto is required,
                         27    and that to the extent Paragraph 27 cites documents or statutes, the documents or
                         28    statutes themselves are the best evidence of their contents and speak for themselves.
                                                                        -7-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 8 of 22 Page ID #:3012




                           1   To the extent a response is required, Hi-Shear lacks knowledge or information upon
                           2   which to form a belief regarding the truth of the allegations set forth in Paragraph 27
                           3   of the Counterclaim and on that basis denies such allegations.
                           4         28.    Answering Paragraph 28 of the Counterclaim, Hi-Shear states that to
                           5   the extent Paragraph 28 contains legal conclusions, no response thereto is required,
                           6   and that to the extent Paragraph 28 cites documents or statutes, the documents or
                           7   statutes themselves are the best evidence of their contents and speak for themselves.
                           8   To the extent a response is required, Hi-Shear lacks knowledge or information upon
                           9   which to form a belief regarding the truth of the allegations set forth in Paragraph 28
                         10    of the Counterclaim and on that basis denies such allegations.
HAMRICK & EVANS, LLP




                         11          29.    Answering Paragraph 29 of the Counterclaim, Hi-Shear states that to
                         12    the extent Paragraph 29 contains legal conclusions, no response thereto is required,
                         13    and that to the extent Paragraph 29 cites documents or statutes, the documents or
                         14    statutes themselves are the best evidence of their contents and speak for themselves.
                         15    To the extent a response is required, Hi-Shear denies the allegations in Paragraph 29
                         16    of the Counterclaim.
                         17          30.    Answering Paragraph 30 of the Counterclaim, Hi-Shear states that to
                         18    the extent Paragraph 30 contains legal conclusions, no response thereto is required,
                         19    and that to the extent Paragraph 30 cites documents or statutes, the documents or
                         20    statutes themselves are the best evidence of their contents and speak for themselves.
                         21    To the extent a response is required, Hi-Shear lacks knowledge or information upon
                         22    which to form a belief regarding the truth of the allegations set forth in Paragraph 30
                         23    of the Counterclaim and on that basis denies such allegations.
                         24                               AFFIRMATIVE DEFENSES
                         25          Without admitting the truth or accuracy of any of the allegations set forth in
                         26    the Counterclaim, and without assuming the burden of proof on any matters where
                         27    that burden rests on DCH, Hi-Shear alleges the following affirmative defenses to the
                         28    claims alleged in the Counterclaim.
                                                                        -8-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 9 of 22 Page ID #:3013




                           1                           FIRST AFFIRMATIVE DEFENSE
                           2                             (Failure to State a Cause of Action)
                           3         31.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                           4   the Counterclaim and each purported cause of action and claim for relief set forth
                           5   therein fail to state facts sufficient to constitute a cause of action against Hi-Shear
                           6   and fail to state a claim against Hi-Shear upon which relief may be granted.
                           7                          SECOND AFFIRMATIVE DEFENSE
                           8                              (Act of God, War, or Third Party)
                           9         32.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                         10    the alleged releases or threat of releases of a hazardous substance and any damage
HAMRICK & EVANS, LLP




                         11    resulting therefrom were caused solely by (i) an act of God; (ii) an act of war; (iii) a
                         12    third party, other than Hi-Shear’s employees or agents, or a third party other than
                         13    one whose act or omission occurred in connection with a contractual relationship
                         14    with Hi-Shear; or (iv) any combination of the foregoing.
                         15                            THIRD AFFIRMATIVE DEFENSE
                         16                       (Unnecessary and Inconsistent Response Costs)
                         17          33.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                         18    the response costs, if any, incurred by DCH were not necessary and are not
                         19    consistent with the National Contingency Plan.
                         20                           FOURTH AFFIRMATIVE DEFENSE
                         21                               (CERCLA Statute of Limitations)
                         22          34.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                         23    DCH’s claims are barred by the applicable statute of limitations in section 9613(g)
                         24    of CERCLA.
                         25                            FIFTH AFFIRMATIVE DEFENSE
                         26                                    (De Minimus Liability)
                         27          35.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                         28    its liability, if any, is de minimus under CERCLA and the policies of the United
                                                                          -9-
                                                      HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 10 of 22 Page ID
                                                        #:3014



                        1   States Environmental Protection Agency and the California Department of Toxic
                        2   Substances Control.
                        3                          SIXTH AFFIRMATIVE DEFENSE
                        4                          (Failure to Join Indispensable Parties)
                        5         36.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                        6   DCH has failed to join all indispensable parties as required by Rule 19 of the
                        7   Federal Rules of Civil Procedure.
                        8                         SEVENTH AFFIRMATIVE DEFENSE
                        9                         (Reasonable Apportionment of Liability)
                       10         37.      As a separate and distinct affirmative defense, Hi-Shear alleges that
HAMRICK & EVANS, LLP




                       11   DCH’s claim for joint and several liability is barred since the environmental harm
                       12   allegedly caused by Hi-Shear is divisible, and Hi-Shear’s liability for such harm, if
                       13   any, is capable of reasonable apportionment.
                       14                         EIGHTH AFFIRMATIVE DEFENSE
                       15                                  (Waiver and Estoppel)
                       16         38.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       17   DCH’s claims are barred by the doctrines of waiver and estoppel.
                       18                          NINTH AFFIRMATIVE DEFENSE
                       19                                          (Laches)
                       20         39.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       21   DCH’s claims are barred by the doctrine of laches.
                       22                          TENTH AFFIRMATIVE DEFENSE
                       23                                       (Unclean Hands)
                       24         40.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       25   DCH’s claims are barred by the doctrine of unclean hands.
                       26   ///
                       27
                       28   ///
                                                                     -10-
                                                  HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 11 of 22 Page ID
                                                        #:3015



                        1                        ELEVENTH AFFIRMATIVE DEFENSE
                        2                                    (No Proximate Cause)
                        3         41.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                        4   DCH’s Counterclaim, and each claim contained therein, are barred on the grounds
                        5   that there is no allegation or proof that the conduct of Hi-Shear was the proximate
                        6   cause of the conditions or actual or threatened releases, if any, alleged in the
                        7   Counterclaim, or that the actual or threatened releases alleged in the Counterclaim,
                        8   if any, were the proximate cause of any injury or necessitated the incurrence of any
                        9   response costs in connection therewith.
                       10                         TWELFTH AFFIRMATIVE DEFENSE
HAMRICK & EVANS, LLP




                       11                    (Actions Taken in Conformity with Applicable Laws)
                       12         42.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                       13   Counterclaim, and each claim contained therein, are barred on the grounds that Hi-
                       14   Shear is not liable for any acts or omissions undertaken by or at the direction or
                       15   sufferance of any local, state or federal authority, including, but not limited to, acts
                       16   or omissions made in accordance with permits, regulations, ordinances, statutes and
                       17   laws applicable at the time the acts or omissions alleged, if any occurred.
                       18                      THIRTEENTH AFFIRMATIVE DEFENSE
                       19                            (Failure to Exercise Ordinary Care)
                       20         43.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                       21   Counterclaim, and each claim contained therein, are barred to the extent that DCH
                       22   and/or its agents failed to exercise ordinary care, caution and prudence to prevent
                       23   the contamination and resulting response costs alleged in the Counterclaim, if any.
                       24                     FOURTHEENTH AFFIRMATIVE DEFENSE
                       25                          (Comparative/Contributory Negligence)
                       26         44.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                       27   DCH’s claim for response costs is barred and limited to the extent of any
                       28   comparative and/or contributory negligence of DCH which may have contributed to
                                                                      -11-
                                                   HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 12 of 22 Page ID
                                                        #:3016



                        1   or proximately caused the alleged costs, if any.
                        2                       FIFTEENTH AFFIRMATIVE DEFENSE
                        3                                    (Equitable Factors)
                        4         45.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                        5   pursuant to Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), such equitable
                        6   factors as the Court deems appropriate must be considered in resolving actions for
                        7   contribution under CERCLA. Hi-Shear alleges that, upon application of appropriate
                        8   equitable facts, the share of responsibility borne by Hi-Shear is zero.
                        9                       SIXTEENTH AFFIRMATIVE DEFENSE
                       10                         (No Recovery for Future Response Costs)
HAMRICK & EVANS, LLP




                       11         46.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                       12   under Section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4), response costs not yet
                       13   incurred are not recoverable, and that DCH’s claims must be denied to the extent
                       14   that they include claims for recovery of alleged future costs.
                       15                     SEVENTEENTH AFFIRMATIVE DEFENSE
                       16                      (No Recovery by Potential Responsible Parties)
                       17         47.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                       18   under 42 U.S.C. § 9607(a), only an innocent party can bring a cost recovery action.
                       19   Hi-Shear further alleges, upon information and belief, that DCH is a potentially
                       20   responsible party under CERCLA. To the extent that any portion of the
                       21   Counterclaim can be construed as being premised on 42 U.S.C. § 9607, the
                       22   Counterclaim is thus barred.
                       23                      EIGHTEENTH AFFIRMATIVE DEFENSE
                       24                        (Costs Do Not Qualify as Response Costs)
                       25         48.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                       26   costs incurred or to be incurred by DCH as alleged in the Counterclaim are not
                       27   response costs recoverable from Hi-Shear within the meaning of CERCLA.
                       28   ///
                                                                     -12-
                                                  HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 13 of 22 Page ID
                                                        #:3017



                        1                      NINETEENTH AFFIRMATIVE DEFENSE
                        2                          (Actions Conformed to Applicable Laws)
                        3         49.    As a separate and distinct affirmative defense, Hi-Shear alleges that all
                        4   conduct and activities of Hi-Shear alleged in the Counterclaim conformed to
                        5   statutes, government regulations and industry standards based on the state of
                        6   knowledge existing at the times alleged in the Counterclaim.
                        7                       TWENTIETH AFFIRMATIVE DEFENSE
                        8                                      (Useful Product)
                        9         50.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                       10   Counterclaim, and each claim contained therein, are barred or limited on the
HAMRICK & EVANS, LLP




                       11   grounds that the hazardous material at issue, to the extent it exists, constituted a
                       12   useful product and is not regulated as a “hazardous waste” under CERCLA or
                       13   California law.
                       14                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                       15                                    (Failure to Mitigate)
                       16         51.    As a separate and distinct affirmative defense, Hi-Shear is informed
                       17   and believes, and thereon alleges, that if DCH has been injured at all, as alleged in
                       18   the Counterclaim on file herein, said injuries and/or damages were caused by the
                       19   failure of DCH to mitigate the damages alleged.
                       20                     TWENTY-SECOND AFFIRMATIVE DEFENSE
                       21                                 (Contributory Negligence)
                       22         52.    As a separate and distinct affirmative defense, Hi-Shear is informed
                       23   and believes, and thereon alleges, that the injuries and damages alleged to have been
                       24   suffered by DCH in the Counterclaim on file herein, if any, were directly or
                       25   proximately, in whole or in part, caused or contributed to by the negligence,
                       26   carelessness, fault or want of care of other parties and non-parties other than Hi-
                       27   Shear. It is thus necessary that the proportion or degree of negligence or fault of
                       28   each said person or entities, whether parties to this action or not, be judicially
                                                                      -13-
                                                   HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 14 of 22 Page ID
                                                        #:3018



                        1   determined, and that any judgment that might be rendered against Hi-Shear be
                        2   reduced in proportion to the degree of fault contributed to by each and every other
                        3   party, third person, or entity found liable to DCH. As against each such third person
                        4   or entity, whether served or not served in this action, whose acts or omissions are
                        5   found to have proximately caused or contributed in any fashion to the injuries, if
                        6   any, alleged to have been suffered by DCH herein, Hi-Shear reserves the right to
                        7   bring a third-party complaint and/or Counterclaim and/or move for judgment against
                        8   each such person or entity.
                        9                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                       10                                   (Statutes of Limitations)
HAMRICK & EVANS, LLP




                       11         53.    As a separate and distinct affirmative defense, one or more of the
                       12   causes of action in DCH’s Counterclaim is barred in whole or in part by the
                       13   applicable statutes of limitations set forth in the California Code of Civil Procedure,
                       14   including, but not limited to, Sections 337, 338, 339, 340, 343, 360.5 and/or any and
                       15   all contractual limitations periods.
                       16                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
                       17                      (Statutory Defenses Under 42 U.S.C. § 9607(b))
                       18         54.    As a separate and distinct affirmative defense, if a determination is
                       19   made that Hi-Shear disposed of a hazardous substance at the site, which Hi-Shear
                       20   denies, then Hi-Shear alleges that there is no liability pursuant to the provisions of
                       21   42 U.S.C. § 9607(b).
                       22                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
                       23                    (No Joint and Several Liability for Response Costs)
                       24         55.    As a separate and distinct affirmative defense, to the extent that a
                       25   release of hazardous substances has occurred at the site for which Hi-Shear is liable,
                       26   joint and several liability may not be imposed upon Hi-Shear because DCH, as a
                       27   potentially responsible party under CERCLA, is limited to a contribution claim and
                       28   is not entitled to recover from Hi-Shear, jointly and severally, the totality of the
                                                                      -14-
                                                   HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 15 of 22 Page ID
                                                        #:3019



                        1   response costs DCH alleges it has incurred.
                        2                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
                        3                                         (Acts of Others)
                        4         56.    As a separate and distinct affirmative defense, Hi-Shear is not liable
                        5   because the alleged release or threatened release at issue in the action and any
                        6   damages resulting therefrom were caused solely by the acts or omissions of one or
                        7   more third parties, and Hi-Shear exercised due care with respect the alleged
                        8   hazardous substance(s) concerned.
                        9                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                       10                   (No Substantial Interference with Use and Enjoyment)
HAMRICK & EVANS, LLP




                       11         57.    As a separate and distinct affirmative defense, if hazardous substances,
                       12   hazardous wastes, wastes, or solid wastes are present on or beneath the site, such
                       13   substances or wastes do not substantially interfere with DCH’s use and enjoyment of
                       14   said property, thus barring DCH’s recovery for any alleged nuisance which
                       15   purportedly exists at said site.
                       16                   TWENTY- EIGHTH AFFIRMATIVE DEFENSE
                       17                                       (Equitable Factors)
                       18         58.    As a separate and distinct affirmative defense, the action is barred, in
                       19   whole or in part, by such equitable factors which the court may apply pursuant to the
                       20   provisions of the Comprehensive Environmental Response, Compensation and
                       21   Liability Act of 1980, 42 U.S.C. §9613(f) and/or the Carpenter-Presley-Tanner
                       22   Hazardous Substance Account Act, California Health & Safety Code, § 25363(e).
                       23                    TWENTY- NINTH AFFIRMATIVE DEFENSE
                       24                                      (Contiguous Property)
                       25         59.    As a separate and distinct affirmative defense, Hi-Shear is, pursuant to
                       26   42 U.S.C. § 9607(q), not liable to DCH to the extent that any alleged hazardous
                       27   substances may have migrated from contiguous properties onto property owned or
                       28   operated by Hi-Shear.
                                                                       -15-
                                                   HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 16 of 22 Page ID
                                                        #:3020



                        1                          THIRTIETH AFFIRMATIVE DEFENSE
                        2                (Reservation of Rights to Allege Further Affirmative Defenses)
                        3         60.      As a separate and distinct affirmative defense, Hi-Shear has not
                        4   knowingly or voluntarily waived any applicable affirmative defenses and reserves
                        5   the right to assert and rely upon such other applicable affirmative defenses as may
                        6   become available or apparent during investigation and/or discovery. Hi-Shear
                        7   reserves the right to amend its answer and/or to assert additional affirmative
                        8   defenses and/or to delete certain affirmative defenses in the event that investigation
                        9   and/or discovery indicates that it would be appropriate to do so.
                       10
HAMRICK & EVANS, LLP




                       11         WHEREFORE, Hi-Shear prays for judgment against DCH as follows:
                       12               1. That DCH take nothing by way of its Counterclaim;
                       13               2. That Hi-Shear be awarded judgment in this action;
                       14               3. For reasonable attorneys' fees and legal expenses as permitted by
                       15   contract or statute;
                       16               4. For costs of suit; and
                       17               5. For such other and further relief as the Court may deem just and proper.
                       18
                            DATED: March 25, 2019                        HAMRICK & EVANS, LLP
                       19
                       20
                       21                                            By: /s/ David L. Evans
                                                                         DAVID L. EVANS
                       22                                                THOMAS P. SCHMIDT
                       23                                                JEFF POOLE
                                                                         Attorneys for Defendant, Counter-
                       24                                                Claimant, Counter-Defendant, and Third-
                                                                         Party Plaintiff HI-SHEAR
                       25                                                CORPORATION
                       26
                       27
                       28
                                                                      -16-
                                                    HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 17 of 22 Page ID
                                                        #:3021



                        1                             DEMAND FOR JURY TRIAL
                        2          Hi-Shear demands a jury trial on all claims and matters for which it is entitled
                        3   to a trial by jury.
                        4
                            DATED: March 25, 2019                       HAMRICK & EVANS, LLP
                        5
                        6
                        7                                           By: /s/ David L. Evans
                                                                       DAVID L. EVANS
                        8                                              THOMAS P. SCHMIDT
                        9                                              JEFF POOLE
                                                                       Attorneys for Defendant, Counter-
                       10                                              Claimant, Counter-Defendant, and Third-
HAMRICK & EVANS, LLP




                                                                       Party Plaintiff HI-SHEAR
                       11                                              CORPORATION
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     -17-
                                                  HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 18 of 22 Page ID
                                                        #:3022



                        1                             CERTIFICATE OF SERVICE
                        2          I certify and state that I am now and at all times herein mentioned was, a
                            citizen of the United States, over the age of eighteen (18) years, a resident of the
                        3   County of Los Angeles, and not a party to the within action or cause. My business
                            address is Hamrick & Evans, LLP, 2600 West Olive Avenue, Suite 1020, Burbank,
                        4   California 91505.
                        5          I hereby certify that I am employed in the office of a member of the bar of
                            this court at whose direction the service was made.
                        6
                                   I further certify that on March 26, 2019, I caused to be served the copies of
                        7   the attached:
                        8         HI-SHEAR CORPORATION’S ANSWER TO DCH TL HOLDINGS,
                                  LLC’S THIRD RENEWED COUNTERCLAIM; DEMAND FOR JURY
                        9         TRIAL on the parties in said action as follows:
                       10       BY REGULAR MAIL: by placing a true copy thereof enclosed in a sealed
                                 envelope with postage thereon fully prepaid, for collection and mailing at
HAMRICK & EVANS, LLP




                       11        my place of business following ordinary business practices. Said
                                 document(s) will be deposited with United States Post Office mail box at
                       12        Burbank, California, addressed as follows:
                       13                             SEE ATTACHED SERVICE LIST
                       14       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
                                 filed the document(s) with the Clerk of the Court by using the CM/ECF
                       15        system. Participants in the case who are registered CM/ECF users will be
                                 served by the CM/ECF system. Participants in the case who are not
                       16        registered CM/ECF users will be serve by mail or by any other means
                                 permitted by the court rules.
                       17
                                 (Federal) I declare that I am employed in the office of a member of the Bar of
                       18         this Court, at whose direction the service was made.
                       19         Executed on March 26, 2019, at Burbank, California.
                       20                                                     /s/ Sara Justice
                                                                              Sara Justice
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     -18-
                                                  HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 19 of 22 Page ID
                                                        #:3023



                        1                                  SERVICE LIST
                        2                    The City of Torrance v. Hi-Shear Corporation
                                                  Case No. 2:17-cv-07732-DSF-JPR
                        3
                        4    Richard Montevideo                          Attorneys for Plaintiff and Counter-
                                                                         Defendant THE CITY OF TORRANCE
                             Alan B. Fenstermacher
                        5
                             RUTAN & TUCKER, LLP                         T: 714-641-5100
                        6    611 Anton Boulevard Suite 1400              F: 714-546-9035
                        7    Costa Mesa, CA 92626-1931
                                                                         afenstermacher@rutan.com
                        8                                                rmontevideo@rutan.com
                        9                                                pjohnson@rutan.com
                                                                         tvanlighten@rutan.com
                       10
HAMRICK & EVANS, LLP




                             Patrick L. Rendon, Esq.                     Attorneys for Third-Party Defendant
                       11                                                and Third-Party Plaintiff
                             Michael L. Lavetter, Esq.                   Magellan Aerospace Middletown, Inc.
                       12    LAMB & KAWAKAMI, LLP
                             333 South Grand Avenue, Suite 4200          T: 213-630-5500
                       13                                                F: 213-630-5555
                             Los Angeles, CA 90071
                       14                                                prendon@lkfirm.com
                                                                         mlavatter@lkfirm.com
                       15                                                lavetter@gmail.com
                                                                         rramirez@lkfirm.com
                       16
                       17    Chris Thomas, Esq.                          Attorneys for Third-Party Defendant
                                                                         and Third-Party Plaintiff
                             Andrea Driggs, Esq.                         Esterline Technologies Corporation
                       18    PERKINS COIE, LLP
                       19    2901 N. Central Avenue, Suite 2000          T: 602.351.8000
                             Phoenix, AZ 85012-2788                      F: 602-648-7000
                       20                                                CThomas@perkinscoie.com
                       21    Donald J. Kula, Esq.                        ADriggs@perkiinscoie.com
                             PERKINS COIE, LLP
                       22    1888 Century Park East, Suite 1700           T: 310-788.9900 – Don Kula
                       23    Los Angeles, CA 90067                        F: 310-788-3399 – Don Kula
                                                                          DKula@perkinscoie.com
                       24                                                 docketla@perkinscoie.com
                       25                                                 YMendez@perkinscoie.com
                       26
                       27
                       28
                                                                  -19-
                                                HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 20 of 22 Page ID
                                                        #:3024



                        1    Tim A. Goetz, Esq.                          Attorney for Third-Party Defendant and
                                                                         Third-Party Plaintiff ROBINSON
                             Tim A. Goetz Law Offices                    HELICOPTER COMPANY, INC.
                        2
                             2901 Airport Drive
                        3    Torrance, CA 90505                          T: 310-539-0508
                                                                         F: 310-539-5198
                        4                                                legal@robinsonheli.com
                                                                         dmt@robinsonheli.com
                        5
                        6
                             Brian M. Ledger, Esq.
                        7    Christine J. Gracco, Esq.                   T: 619-696-6700
                                                                         F: 619-696-7124
                        8    Kara Berger Persson, Esq.
                             GORDON REES SCULLY &                        bledger@grsm.com
                        9    MANSUKHANI, LLP                             egracco@grsm.com
                                                                         mgonzalez@gordonrees.com
                       10    101 West Broadway, Suite 2000               kpersson@grsm.com
                             San Diego, CA 92101
HAMRICK & EVANS, LLP




                       11
                             Eric S. Postma, Esq.                        Attorneys for Third-Party Defendant
                       12                                                TURNING POINT CAPITAL, LLC
                             BITTNER AND HAHS, PC
                       13    4949 Meadows Road,                          T: 503.228.5626
                             Lake Oswego, OR 97035                       F: 503.228.8566
                       14                                                epostma@bittner-hahs.com
                                                                         mmoore@bittner-hahs.com
                       15
                             Law Offices of William J. Beverly           Attorneys for Third-Party Defendant
                       16                                                DASCO ENGINEERING
                             William J. Beverly, Esq.                    CORPORATION
                       17    3424 West Carson Street, Suite 400
                             Torrance, CA 90503                          T: 310.793.7766
                       18                                                F: 310.793.7770
                                                                         Beverlylawcorp.@aol.com
                       19                                                Beverlylawaide@hotmail.com
                       20
                       21    Brian D. Langa, Esq.                        Attorneys for Third-Party Defendant
                                                                         S.B.L. AUTO, INC.
                             Tammy M. J. Hong, Esq.
                       22    DEMETRIOUS, DEL GUERCIO,                    T: 213-624-8407
                       23    SPRINGER AND FRANCIS, LLP                   F: 213-624-0174
                             915 Wilshire Boulevard, Suite 2000
                       24    Los Angeles, CA 90017                       blanga@ddsffirmcom
                       25                                                tmjhong@ddsffirm.com

                       26
                       27
                       28
                                                                  -20-
                                                HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 21 of 22 Page ID
                                                        #:3025



                        1    Erin Kathleen Poppler, Esq.                    Attorneys for Third-Party Defendant
                                                                            DCH TL HOLDINGS, LLC
                             BASSI, EDLIN, HUIE AND BLUM,
                        2
                             LLP                                            T: 213-412-2661
                        3    515 South Flower Street, Suite 1020            F: 213- 652-1992
                                                                            epoppler@behblaw.com
                        4    Los Angeles, CA 90017                          bjarman@behblaw.com
                                                                            dpatel@behblaw.com
                        5                                                   ehagstrom@behblaw.com
                                                                            eserve@behblaw.com
                        6
                             Barry Daniel Alan Bryan, Esq.
                        7    Farheena A. Habib, Esq.                        T: 415-397-9006
                                                                            F: 415-397-1339
                        8    BASSI EDLIN HUI AND BLUM LLP                   bbryan@behblaw.com
                             500 Washington Street, Suite 700               fhabib@behblaw.com
                        9    San Francisco, CA 94111
                       10                                                   Attorneys for Third-Party Defendant
                             Michael Ceja Martinez, Esq.
HAMRICK & EVANS, LLP




                       11                                                   THE UNITED STATES OF
                             U.S. DEPARTMENT OF JUSTICE                     AMERICA, on behalf of the Department
                             888 South Figueroa Street, Suite 1880          of Defense and the Department of the
                       12                                                   Army
                             Los Angeles, CA 90017
                       13                                                   T: 213.894.2941
                       14                                                   F: 213. 652.1992
                                                                            Michael.c.martienz@usdoj.gov
                       15                                                   Efile_eds.enrd@usdoj.gov

                       16
                             Bradley J. Glass, Esq.               Attorneys for Third-Party Defendant
                       17                                         MAGELLAN AEROSPACE,
                             Chris S. Leason, Esq.                MIDDLETOWN, an OHIO
                       18    GALLAGHER & KENNEDY PA               CORPORATION
                             2575 East Camelback Road, Suite 1100
                       19                                         T: 602-530-8000
                             Phoenix, AZ 85016                    F: 602-530-8500
                       20                                         Brad.glass@gknet.com
                                                                  Chris.leason@gknet.com
                       21
                             Charles E. Weir, Esq.                          Attorneys for former Third-Party
                       22                                                   Defendant Rexnord Industries, LLC
                             Jessica Mariani, Esq.
                       23    McDermott, Will & Emery LLP                    T: 310-277-4110
                             2049 Century Park East, Suite 3800             F: 310-277-4730
                       24                                                   cweir@mwe.com
                             Los Angeles, CA 90067                          jmariani@mwe.com
                       25
                       26
                       27
                       28
                                                                     -21-
                                                HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 256 Filed 03/26/19 Page 22 of 22 Page ID
                                                        #:3026



                        1    Patricia M. O’Toole, Esq.                   Former counsel for Third-Party
                                                                         Defendant and Third-Party Plaintiff
                             The O’Toole Law Firm                        Magellan Aerospace Middletown, Inc.
                        2
                             333 South Grand Avenue, 42nd Floor
                        3    Los Angeles, CA 90071                       T: 213-630-4200
                                                                         F: 213-683-1148
                        4                                                Otoolelaw@earthlink.net
                        5    Robert L. Luty, Esq.                        Attorney for Third-Party Defendant HF
                                                                         GROUP INC., a California corporation
                        6    29900 Hawthorne Boulevard
                             Rolling Hills Estates, CA 90274             T: 310-544-4588
                        7                                                F: 310-544-4580
                                                                         robert@robertlluty.com
                        8
                             Rene P. Tatto, Esq.                         Attorney for Third-Party Defendant
                        9                                                ARCONIC, Inc.
                             David B. Sadwick, Esq.
                       10    TATRO TEKOSK SADWICK LLP                    T: 213.255.7171
HAMRICK & EVANS, LLP




                             333 South Grand Avenue, Suite 4270          F: 213.225.7151
                       11                                                davidsadwick@ttsmlaw.com
                             Los Angeles, CA 90071
                       12
                             Byron P. Gee, Esq.                          Attorneys for Third-Party Defendant
                       13                                                EFCO, INC. d/b/a ERIE PRESS
                             NOSSAMAN LLP                                SYSTEMS
                       14    777 S. Figueroa Street, 34th Floor
                             Los Angeles, CA 90017-1602                  T: 213.612.7800
                       15                                                F: 213.612.7801
                                                                         bgee@nossaman.com
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  -22-
                                                 HI-SHEAR’S ANSWER TO DCH’S COUNTERCLAIM
